DETAILED CORRESPONDENCE
Status of Application
Claims 10, 11, 14 & 27-43 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on January 6, 2022. Claims 1-9, 19 & 20 stand withdrawn. Claims 12, 13, 15-18 & 21-26 stand canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 31-35 & 42 are objected to because of the following informalities: 
Claim 11 recites “A method of Claim 10”. To improve clarity of the claim, replacement of this limitation with -The method of Claim 10- is required. 
Claims 31 & 32 are dependent on Claim 10, but appear to further limit the “second component” of Claim 30. Correction in claim dependency is required. For purposes of examination, the Office considers Claims 31 & 32 as dependent on Claim 30. Claims 33-35 are also objected to for being dependent on Claim 32.
Claim 42 is dependent on Claim 10, but appears to further limit the “perforating charges” of Claim 41. Correction in claim dependency is required. For purposes of examination, the Office considers Claim 42 as dependent on Claim 41.
Claim 34 does not end with a period. Appropriate correction is required. Claim 35 is also objected to for being dependent on Claim 34. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 43 recites the limitation “wherein the component degrades within about 90 hours after placement within the wellbore”. While the specification in [0036] & [0037] describes degradation within about 90 hours, these embodiments appear to be limited to the charge carrier component. As such, the degradation time as instantly claimed with regard to the other claimed components (i.e. a perforating gun outer body, a perforating charge cover, and any combination of a perforating gun outer body, a charge carrier and a perforating charge cover) is not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. 
Claims 36, 37, 39, 40 & 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites “wherein the entirety of the perforating gun is a degradable material”, wherein “a degradable material” as recited is broader and allows for a material other than the cellulosic derivative. This limitation is unclear in combination with the recitation “wherein the perforating gun comprises a component consisting of a cellulosic derivative” in parent Claim 10. It is unclear how the gun comprises a component consisting of a cellulosic derivative, but is also 
Claims 39 & 40 each recite “conical-shaped” and “cone-shaped” as alternatives. It is unclear how these claimed shapes are distinct. Appropriate correction and/or clarification is required. 
Claim 43 recites “wherein the component degrades within about 90 hours after placement within the wellbore”. As recited, this limitation presents degradation within 90 hours, which encompasses the entire range from instantaneous or extremely rapid degradation to delayed degradation up to 90 hours. This limitation is unclear in combination with the recitation “performing a perforating operation using the component of the perforating gun; and then at least partially degrading the component thereof in the wellbore” (emphasis added) in parent Claim 10. It is unclear how both the time constraint (degradation within 90 hours) and operational constraint (performing an operation and then at least partially degrading) are met for the entire time range as instantly claimed. Further, does this limitation in Claim 43 refer to partial or complete degradation? The degree of degradation required is unclear in combination with parent Claim 10 which recites “at least partially degrading”. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 11, 14 & 27-43 are rejected under 35 U.S.C. 103 as being unpatentable over Fadul et al. (US 2013/0192829), in view of Fraser-Reid et al. (Non-Patent Literature).
With respect to Claim 10, Fadul discloses a method comprising: providing a perforating gun (Fadul: Section [0008]), wherein the perforating gun comprises a component consisting of a cellulosic derivative, wherein the component is selected from the group consisting of a perforating gun outer body, a charge carrier, a perforating charge cover, and any combination thereof (Fadul: Sections [0009] & [0037]-[0039]); and wherein the cellulosic derivative is capable of at least partially degrading in a wellbore environment, thereby at least partially degrading the component (Fadul: Sections [0009], [0037]-[0039] & [0042]); introducing the perforating gun into a wellbore; performing a perforating operation using the component of the perforating gun; and then at least partially degrading the component thereof in the wellbore (Fadul: Sections [0079] & [0082]-[0084]).
Fadul further discloses cellulose derivatives such as described in at least [0042] & [0049] of the instant specification (Fadul: Sections [0038] & [0039]). 
The reference, however, fails to explicitly disclose the cellulosic derivative as derived from a cellulosic source limited to the structural constraints as instantly claimed. Fraser-Reid teaches chemistry of celluloses wherein it is taught that commercial cellulose sources of various origins, including wood, are known to comprise a structure as instantly claimed; and also teaches celluloses of origins as described in the instant invention, which are considered to comprise a structure as instantly claimed (Fraser-Reid: Pages 1476 & 1477). Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 

With respect to Claim 11, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further discloses ““…wherein the component is not completely degraded, wherein the method further comprises removing the remaining portion of the component from the wellbore” (Fadul: Section [0042]), wherein it would appear that removal of material from the bottom of the well as disclosed would result in the removal of any collected material – such as fragments, residue etc. To the extent there if any difference between the removing as disclosed and the removing as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
With respect to Claim 14, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. As set forth above, Fraser-Reid teaches chemistry of celluloses wherein it is taught that commercial cellulose sources of various origins are known to comprise a structure and molecular weight as instantly claimed; and also teaches celluloses of origins as described in the instant invention, which are considered to comprise a structure and molecular weight as instantly claimed (Fraser-Reid: Pages 1476 & 1477). Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
With respect to Claim 27, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further teaches embodiments wherein the perforating gun outer and inner structures can be similarly degradable, and wherein the inner structures consist of a cellulosic derivative which reduces issues with clogging of equipment (Fadul: Sections [0007], [0009], [0037]-[0039] & [0042]). As such, although the reference fails to explicitly disclose the method steps above in combination with the perforating gun outer body as the component consisting of a cellulosic derivative, in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ an outer body with a degradable material such as a cellulosic derivative in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment. 
With respect to Claim 28, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further discloses “…wherein the component is the charge carrier” (Fadul: Sections [0037]-[0039]). 
With respect to Claim 29, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further discloses “…wherein the component is the perforating charge cover” (Fadul: Sections [0009], [0037]-[0039], [0046]).
With respect to Claim 30, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further discloses “…wherein the component is first component and wherein the perforating gun comprises a second component comprising a degradable material” (Fadul: Sections [0008], [0009] & [0037]-[0039]). 
With respect to Claim 31, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 30. Fadul further discloses “…wherein the second component comprises a degradable material that is the cellulosic derivative” (Fadul: Sections [0008], [0009] & [0037]-[0039]).
With respect to Claim 32, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 30. Fadul further discloses “…wherein the second component comprises a degradable material that is not the cellulosic derivative” (Fadul: Sections [0008], [0009] & [0037]-[0039]).
With respect to Claim 33, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 32. Fadul further discloses “…wherein the second component is a degradable polymer” (Fadul: Sections [0008], [0009] & [0037]-[0039]).
With respect to Claims 34 & 35, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 32. Fadul further teaches embodiments wherein components of the gun comprise a degradable metal that degrades by galvanic corrosion to reduce issues with clogging of equipment (Fadul: Sections [0007], [0057], [0059] & [0078]). As such, although the reference fails to explicitly disclose the method steps above in combination with a second component that is a degradable metal that degrades by galvanic corrosion, in a single embodiment, as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a second component as respectively claimed in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment. (Fadul: Sections [0007], [0057], [0059] & [0078]).
With respect to Claims 36 & 37, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further teaches embodiments 
With respect to Claim 38, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further discloses “…wherein the component is completely degraded” (Fadul: Sections [0007]-[0009], [0037]-[0039] & [0042]). 
With respect to Claim 39, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further teaches embodiments wherein the perforating gun outer and inner structures can be similarly degradable, and wherein the inner structures consist of a cellulosic derivative which reduces issues with clogging of equipment (Fadul: Sections [0007], [0009], [0037]-[0039] & [0042]). As such, although the reference fails to explicitly disclose the method steps above in combination with the perforating gun outer body as the component consisting of a cellulosic derivative, in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ an outer body with a degradable material such as a cellulosic derivative in order to reduce issues with clogging of equipment and/or to yield predictable results in well treatment. 

With respect to Claim 40, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further discloses “…wherein the component is the charge carrier and the charge carrier is rectangular-shaped, conical-shaped, cone-shaped, or strip-shaped” (Fadul: Sections [0008], [0009] & [0037]-[0039]; Figures); wherein as a non-limiting example, the tubular components of Fadul are considered even/level/flat surfaces, i.e. flat strips (strip-shaped as described in the specification [0033]).
With respect to Claim 41, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further teaches embodiments “…wherein the perforating gun comprises two perforating charges” (Fadul: Section [0046]; Figure 5). As such, although the reference fails to explicitly disclose the method steps above in combination with the perforating gun comprising two perforating charges, in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the perforating gun with a desired number of perforating charges, such as two perforating charges as instantly claimed, in order to yield predictable results in perforating wells.
With respect to Claim 42, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 41. It would appear that the placement of two perforating charges in a tubular as disclosed by Fadul (Fadul: Section [0046]; Figure 5) would be symmetrical with another as instantly claimed. To the extent Fadul fails to explicitly disclose arrangement of the perforating charges symmetrically with one another as instantly claimed, 
With respect to Claim 43, the combined references of Fadul and Fraser-Reid teach the method as provided above with respect to Claim 10. Fadul further teaches various embodiments wherein the degradation is delayed or conducted when desired, such as after an operation (Fadul: Sections [0037]-[0039], [0058], [0062], [0066], [0077], [0078] & [0083]). As such, although the reference fails to explicitly limit the degradation of the component to “within about 90 hours after placement” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to degrade the component when desired insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal degradation time to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for improved methods of perforating wells, and a finite number of identified, predictable solutions including employing tailored degradation of perforating guns and components as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Fadul and Fraser-Reid, one of ordinary skill in the art could have pursued a desired degradation time, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within 
Response to Arguments
Applicants' amendments regarding the 35 USC § 112 rejections are persuasive and, therefore, these rejections have been withdrawn. 
Applicants’ arguments with respect to the rejection of Claims 10, 11 & 14 under 103 as being unpatentable over Kokel and Fraser-Reid, alone or in combination have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674